DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2021, 09/22/2021, 9/16/2021, 8/03/2021 and 8/02/2021 have been considered.
Drawings
The replacement drawings submitted on 8/02/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/218079 A1 to Hatakeyama et al.
Regarding claim 1, Hatakeyama et al. discloses an organic compound and an OLED comprising the same, the organic compound has a general structure of 

    PNG
    media_image1.png
    176
    174
    media_image1.png
    Greyscale

wherein Y1 includes B and X1,2 include N (see [0012]). Examples of the compound 

    PNG
    media_image2.png
    192
    238
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    179
    235
    media_image3.png
    Greyscale

(see page 13). These are species of the claimed compound wherein X1 = S, Y1 = substituted aryl, Y2 = H, and each compound has at least one fused aliphatic hydrocarbon ring substituted with alkyl groups. Claim 1 is therefore anticipated. So are claim 2 (formula 1-2), claim 3 (formula 1-3), claim 4 and claim 5. The compound is used as a dopant in the light-emitting layer that also has a host, and the device has a configuration of anode/HIL/HTL/EML/ETL/EIL/cathode (see [0776]). Thus, claims 7-9 13, and 15 are anticipated. The host material is typified by the following

    PNG
    media_image4.png
    104
    124
    media_image4.png
    Greyscale

which reads on claims 10-11. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/218079 A1 to Hatakeyama et al.
Regarding claim 12, the device of claim 7 is disclosed by Hatakeyama et al. as explained. In the prior art device, the host material is not limited to the compound 3-44 cited above but includes deuterated analogues, such as the following

    PNG
    media_image5.png
    203
    149
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    183
    184
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    169
    190
    media_image7.png
    Greyscale

(see page 302), and it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to employ any of these host materials in the prior art device and expect similar results.
	Claims 14 and 16 are unpatentable for similar reasons in view of the teachings by Hatakeyama et al. (see page 18 of the attached partial computer-generated English-language translation).
Allowable Subject Matter
6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The compounds in claim 6 are not disclosed or rendered obvious by Hatakeyama et al., which represents the closest prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/VU A NGUYEN/Primary Examiner, Art Unit 1762